t c memo united_states tax_court deann marie mccausland petitioner v commissioner of internal revenue respondent docket no filed date held petition for determination of relief from joint_and_several_liability under sec_6015 i r c dismissed for lack of jurisdiction 127_tc_7 followed deann marie mccausland pro_se james e cannon for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction the instant proceeding arises from a petition for judicial review filed in response to a determination concerning relief from joint_and_several_liability under sec_6015 the issue for decision is whether the tax_court has jurisdiction under sec_6015 to review the commissioner’s determination that petitioner is not entitled to relief background petitioner was formerly married to matthew a mccausland mr mccausland petitioner and mr mccausland filed a joint federal_income_tax return for the return reflected a balance due and was not accompanied by full payment in july of the internal_revenue_service irs received from petitioner a form_8857 request for innocent spouse relief petitioner sought relief for an underpayment_of_tax for under sec_6015 on date the irs issued to petitioner a notice_of_determination denying her request for sec_6015 relief petitioner filed a petition with this court contesting the adverse determination at the time the petition was filed petitioner provided an address in new mexico the case is presently calendared for trial at the session of the court commencing on date in albuquerque new mexico unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended after the just-described petition was filed two courts of appeals those for the eighth and ninth circuits ruled that the tax_court lacked jurisdiction to consider denials of relief under sec_6015 in proceedings where no deficiency had been asserted see 446_f3d_785 8th cir affg in part and vacating in part tcmemo_2004_93 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 this court subsequently reached the same conclusion in 127_tc_7 given these developments respondent on date filed the above-referenced motion to dismiss for lack of jurisdiction respondent noted specifically that no deficiency for had been asserted against petitioner or mr mccausland the court issued an order directing petitioner to file any response to respondent’s motion on or before date to date no such response has been received from petitioner discussion the tax_court is a court of limited jurisdiction and may exercise only the power conferred by statute e g 119_tc_191 85_tc_527 see also sec_7442 it likewise is well recognized as a corollary to the foregoing principle that the court generally lacks equitable powers to expand its statutorily prescribed jurisdiction e g 484_us_3 992_f2d_1136 11th cir affg tcmemo_1990_21 92_tc_776 moreover the existence of jurisdiction in a particular case is fundamental and may be raised at any point in the proceeding either by a party or by the court sua sponte e g 124_tc_36 raymond v commissioner supra pincite naftel v commissioner supra pincite for the reasons set forth in billings v commissioner supra the court has concluded that our jurisdiction under the laws governing joint_and_several_liability does not extend to review of the commissioner’s denials of requests for relief pursuant to sec_6015 where no deficiency has been asserted nor can equitable or policy concerns expand this jurisdiction in disregard of the express provisions of the statute enacted by congress accordingly we are constrained to grant respondent’s motion and to dismiss this case for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
